In an action for a determination of the existence of a partnership and for a dissolution and an accounting, judgment dismissing the complaint on the merits reversed on the law and the facts, and a new trial granted, costs to appellant to abide the event upon the ground that the determination of the court at Special Term was against the weight of the evidence. It would be advisable that the question of partnership be submitted to a jury. All findings of fact are reversed and the conclusions of law are disapproved, for the purpose of granting a new trial. Lazansky, P. J., Carswell and Johnston, JJ., concur; Hagarty and Davis, JJ., dissent and vote to affirm.